Citation Nr: 1819161	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for skin cancer, to include diagnosed squamous cell carcinoma (SCC) and pre-malignant actinic keratosis (AK) lesions, including as due to exposure to herbicide agents in service and as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015 and November 2017, the Board remanded the case for further development.  


FINDING OF FACT

The Veteran's skin cancer, including diagnosed SCC and AK, did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein, including any exposure to herbicide agents or strong sunlight therein; nor was it caused or aggravated by his service-connected residuals of an inclusion cyst.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include SCC and AK, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist based on the current record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

The Veteran and his representative contend that he is entitled to service connection for skin cancer, including diagnosed SCC and AK.  The Veteran clearly contends that his current skin cancer is secondary to his service-connected residuals of an inclusion cyst removed during service.  The Veteran asserts that because there was no pathology report for the inclusion cyst excised in service in May 1972, it was as likely to have been cancerous and etiologically linked to his current skin cancer.  Alternatively, the Veteran contends that his current skin cancer is the result of his sun exposure during his service in Vietnam.  He asserts that he was not routinely outdoors and exposed to sunlight before or after his service.  His representative argues that there is sufficient evidence to grant service connection for the skin cancer on a direct or secondary basis, or as a result of the Veteran's exposure to herbicide agents in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including malignant tumors, which manifest to a degree of 10 percent within one year from the date of termination of such service, shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309 (a)).  

For veterans who served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, service connection may be granted for specific disabilities associated with exposure to herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Skin cancer is not one of the disabilities recognized as being associated with exposure to herbicide agents and for which service connection is presumed.  38 C.F.R. § 3.309(e).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially, the evidence reflects that during the course of the appeal the Veteran had multiple AK lesions on his hands as early as May 2006.  AK is defined as a small, rough raised area on the skin, often in any area that has had prolonged exposure to sunlight and that might develop into a type of skin cancer.  See Actinic Keratosis, U.S. National Library of Medicine, Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/article/000827.htm.  He also had a lesion on the right index finger excised in 2010 and another from his right temple region in 2014, which pathology reports confirmed to be SCC.  Thus, the Veteran has a current skin cancer disability, with SCC and AK having been diagnosed during the pendency of the appeal and the first element of service connection is met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007)(finding the requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim).

There is no evidence that skin cancer was present during the Veteran's service or manifest to a compensable degree within one year of separation.  Service treatment records are negative for skin-related symptomatology or complaints and his August 1972 separation examination report shows that clinical evaluation of his skin was normal.  Rather, the earliest evidence of AK lesions is in 2006, 34 years after service, and of a SCC lesion is in 2010, 38 years after service.  Thus, presumptive service connection is not warranted for the Veteran's skin cancer as a chronic disease.  

Likewise, although the Veteran served in Vietnam from October 1971 to April 1972 and is presumed to have been exposed to herbicide agents during his service, because skin cancer is not included in the list of diseases entitled to presumptive service connection based on exposure to herbicide agents, service connection cannot be granted on a presumptive basis.  Although the Veteran has contended his skin cancer is related to herbicide agent exposure, he has not provided any competent evidence indicating a relationship between skin cancer and herbicide agent exposure.  

The Veteran's service treatment records do show that he underwent local surgery in May 1972 when a subcutaneous lump was removed from his right lower abdomen.  The surgeon's note indicated that the mass was cystic, probably inclusion type and that the specimen had been sent to the lab.  A June 1972 follow-up note indicates that the pathology report was pending and they would be called if there was anything significant.  As the Veteran notes, no pathology report is of record.  Service treatment records show no subsequent complaints, findings, treatment or diagnoses with regard to residuals of the inclusion cyst.  

In March 2016, after reviewing the Veteran's claims file, a VA board-certified oncologist-hematologist opined that it was less likely than not that the Veteran's recent skin cancers and pre-malignant lesions were related to the inclusion cyst excised in service.  In support of this opinion, the physician noted that the surgeon in service determined the lesion was cystic at the time of the excision and that he would be called if the pathology report was significant.  The oncologist opined that the lack of notification indicated that there were no significant findings in the pathology report.  The physician further noted that skin cancers of any type (basal cell, squamous cell, and melanoma) are not cystic, as they are present on the surface of the skin and readily visible, unlike inclusion cysts that are located beneath the surface of the skin.  The examiner found there was nothing in the service treatment records to indicate the Veteran had anything other than an inclusion cyst.  Because of this, the examiner stated that inclusion cysts are completely unrelated to skin cancer of any type and that there is no logical way to connect the Veteran's recent skin cancers and pre-malignant lesions to the inclusion cyst in service.  

In a subsequent November 2017 opinion, the same VA oncologist-hematologist opined that it was less likely than not that the Veteran's current skin cancers or pre-cancerous lesions were related to his exposure to the sun in service or to herbicide agents.  In support of his opinion, the examiner noted that there is no evidence that the Veteran had any skin cancer or pre-cancerous lesions removed during service and that it would be extraordinary to have skin cancer or even pre-cancerous lesions at age 18 or 19.  The examiner noted that basal cell and SCC develop in sun-damaged skin.  Because the Veteran was in service only 2 years and was discharged decades before the first manifestations of SCC and AK lesions, the examiner indicated that statistically any sun damage that led to those skin cancers would have occurred far later than his period of service and sometime during his civilian life.  

As noted previously, post-service VA and private records show the earliest recorded evidence of AK is in May 2006, 34 years after his separation from service, and the earliest evidence of SCC is in 2010, 38 years after his separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Additionally, VA and private treatment records repeatedly note that his hands and face are heavily sun-damaged and recommend that he avoid sunlight.  

There is no competent medical evidence or opinion that the Veteran's current skin cancer, including SCC and AK, is related to service or any incident therein, to include his presumed exposure to herbicide agents, his exposure to sunlight in Vietnam, or to his service-connected residuals of an inclusion cyst.  Neither the Veteran nor his representative has submitted any such opinion.  

The Board acknowledges the Veteran's sincere assertions that his current skin cancer, including SCC and AK, is the result of his service-connected inclusion cyst, or his inservice exposure to sunlight and/or herbicide agents during his service in Vietnam.  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical opinions as to a link to service or exposure to herbicide agents, or inservice sunlight exposure or to a service-connected disability.  Thus, the Veteran's written statements regarding any link to service or to his service-connected inclusion cyst are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's skin cancer, currently diagnosed as SCC and AK, either had its onset in service or is otherwise related to service, any incident therein including his presumed exposure to herbicide agents or his exposure to sunlight in Vietnam, or to a service-connected disability.  Accordingly, the appeal in the matter must be denied.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for skin cancer, to include SCC and AK, is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


